The opinion of the court was delivered by
Harman, C.:
Although this zoning appeal differs in certain aspects not here material, the controlling issue is identical with that in a companion case (Nos. 45,210 and 45,292, consolidated) Carson v. McDowell, 203 Kan. 40, 452 P. 2d 828, this day decided.
The property sought to be rezoned here is a small tract near the two tracts in the companion case. The zoning action directed toward it was started and conducted separately about three months after the proceedings in the companion case; however, upon appeal to the district court all were consolidated and tried together.
The critical dates here are: The planning commissions statutory (then K. S. A. 1965 Supp. 12-708) notice of public hearing was published in the official city newspaper March 22, 1966. The date fixed for hearing was April 11, 1966. Thus only nineteen clear days ■elapsed between the date of publication and the date of hearing .instead of the requisite twenty.
*139Under authority of the companion case, supra, the publication notice was fatally defective, and the judgment appealed from is reversed.
APPROVED BY THE COURT.